Citation Nr: 1532867	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for abrasions of the right face. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for post-concussion syndrome.  In this regard, claims for service connection for abrasions of the right face, right forearm, right thigh, and right scapula, and post-concussion syndrome as a result of an in-service motor vehicle accident were previously denied in a June 1972 rating decision.

Subsequently, the Veteran entered a notice of disagreement in February 2011 with the denial of service connection for post-concussion syndrome and residuals of the in-service motor vehicle accident.  In a November 2011 rating decision, the RO granted service connection for traumatic brain injury, migraines, depressive disorder, and abrasions of the right forearm, right thigh, and right scapula due to the in-service motor vehicle accident.  As service connection for abrasions of the right face, the sole nonservice-connected disability claimed to have resulted from the in-service motor vehicle accident, remained denied, the RO issued a statement of the case in November 2011 addressing such matter.  The Board also notes that such addressed the issue of entitlement to service connection for hepatitis C.  Thereafter, the Veteran perfected his appeal in January 2012.  In a September 2014 decision, the RO granted service connection for hepatitis C.  Therefore, such issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDINGS OF FACT

1.  In a final rating decision issued in June 1972, the RO denied service connection for abrasions of the right face. 

2.  Evidence added to the record since the final June 1972 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for abrasions of the right face.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision that denied service connection for abrasions of the right face is final. 38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].
 
2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for abrasions of the right face has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In a March 2010 letter, sent prior to the unfavorable decision in April 2010, the Veteran was advised that his claim was previously denied in a June 1972 decision because the evidence of record showed that he had completely recovered from injuries sustained in an in-service motor vehicle accident.  He was further informed of the definition of new and material evidence, the evidence and information necessary to substantiate his underlying service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds that VA has satisfied its duty to notify under the VCAA.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  In addition, in July 2011, the Veteran underwent a VA scars examination.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claim.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in July 2011 that addressed residuals from his in-service motor vehicle accident.  Following a complete physical examination, it was determined that the Veteran did not have any visible scars on his face from the in-service motor vehicle accident.  The Board finds that such VA examination to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  As there were no scars on the Veteran's face, it is not necessary to obtain an opinion addressing whether such are residual to his in-service motor vehicle accident.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran's claim for service connection for abrasions of the right face was previously denied in a June 1972 rating decision.  At that time, AOJ considered the Veteran's service treatment records, which indicated the Veteran had been involved in a motor vehicle accident in July 1970.  The AOJ noted that, as a result of the accident, there were abrasions on the right side of the Veteran's face, in addition to other injuries not relevant to the present claim.  The AOJ denied the Veteran's claim for service connection for abrasions of the right face on the basis that the evidence showed the Veteran made a complete recovery from all wounds and his separation examination was negative for the condition.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In a letter dated June 1972, the Veteran was advised of the decision and his appellate rights with regard to the denial his claim of entitlement to service connection.  However, no further communication regarding his claim of entitlement to service connection for abrasions of the right face was received until January 2010, when VA received the Veteran's claim to entitlement to service connection for residuals of his in-service motor vehicle accident.  Therefore, the June 1972 rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable, as no evidence pertaining to the Veteran's claim for service connection for abrasions of the right face was received prior to the expiration of the appeal period stemming from the June 1972 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the June 1972 rating decision includes an April 2010 letter from the Veteran's private physician, Dr. E.R.D., documenting the residuals of the injuries the Veteran incurred in the July 1970 motor vehicle accident, the report of the July 2011 VA scars examination.  The letter from Dr. E.R.D. described head and neck injuries sustained when the Veteran was thrown through the windshield of the car.  The doctor did not note any scars on the Veteran's face.  Similarly, the July 2011 VA scars examination report indicated that the Veteran did not have any scars or disfigurement of the head, face or neck.  The VA examiner noted the Veteran's in-service car accident and resulting abrasions, but found that there was no longer any facial scarring visible.  Additionally, while the Veteran has contended generally that he has residuals from his in-service motor vehicle accident, he has not specifically claimed that he has scarring on his face due to such event.

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence of a disabling condition.  The AOJ reviewed the Veteran's service treatment records and found that there was no scarring of the face as a result of the accident.  The newly received evidence likewise fails to demonstrate a currently disabling condition.  Consequently, the Board finds that the evidence received in connection with the Veteran's current application to reopen his claim for service connection for abrasions of the right face is cumulative and redundant of the evidence of record at the time of the June 1972 rating decision.  Therefore, such does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim, and the Veteran's appeal is denied. 

ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for abrasions of the right face is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


